EX-PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Please note that this application is now being examined by Primary Examiner Leslie Evanisko in Art Unit 2853.  Applicant is invited to update their records as necessary and note that all future communications to the Examiner should be addressed to Examiner Evanisko.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Drawings
Figures 1A-1C and 3A-3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
reference numerals 522 and 532 in Figure 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
On page 5, line 21, it is suggested that the phrase “one more printing plate segments” be deleted and replaced with the phrase --one or more printing plate segments-- to correct an obvious grammatical error.  ON page 7, line 6, it is suggested that the term “Thee” be deleted and replaced with the term –The-- to correct an obvious typographical error.  Additionally, on page 7, line 27, it is suggested that the term “orientations,” be deleted and replaced with the term --orientations.-- to correct an obvious typographical error.  On page 8, line 11, it is suggested that the phrase “an exemplary image portions” be deleted and replaced with the phrase --exemplary image portions-- to correct an obvious grammatical error.    
Appropriate correction and/or clarification is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
With respect to claim 1, it is suggested that the term “the controller” in line 11 be deleted and replaced with the term --the camera positioning controller-- to use consistent terminology throughout the claims.
With respect to claim 2, it is suggested that the term “the controller” in line 11 be deleted and replaced with the term --the camera positioning controller-- to use consistent terminology throughout the claims.
With respect to claim 3, the term “the carrier sheet” in line 27 does not appear to have any proper antecedent basis.  Additionally it is noted that the term “a carrier sheet” appears later in line 35 and it is unclear whether this carrier sheet is the same as the one referred to in line 27.  Also, in line 43, the term “the computer” does not have any proper antecedent basis.  
With respect to claim 4, the term “the one or more positioning mechanisms” does not appear to have any proper antecedent basis. 
With respect to claim 9, the term “the flat base” has no proper antecedent basis because only “a flat table” was previously recited in claim 7.  Note that consistent terminology should be used throughout the claims.  To correct this issue, it is suggested that the term “base” should be deleted and replaced with the term --table--.
With respect to claim 10, the term “the one or more positioning mechanisms” in lines 2-3 does not appear to have any proper antecedent basis.
Appropriate correction and/or clarification is required.

Response to Arguments
Applicant’s arguments, see the response, filed December 22, 2021, with respect to the prior art rejections of claims 1 and 4-9 have been fully considered and are persuasive.  The previous prior art rejections of claims 1 and 4-9 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are objected to for the reasons set forth above but would be allowable if the claims are rewritten to overcome the above objections to the satisfaction of the Examiner.
The following is a statement of reasons for the indication of allowable subject matter:  
Note the previous comments with respect to the indicated allowability of claims 2-3 and 10-12 as set forth the previous communications from Examiner Nguyen.  
With respect to claim 1, the prior art of record fails to teach or fairly suggest a mounting unit having all of the structure as recited in combination with and particularly including a computer programmed with instructions for carrying out the steps of:  reading the mounting file; displaying on the at least one display, using information read from the mounting file, a composite image depicting the image data corresponding to the characteristic pattern and corresponding orientation associated with each printing plate segment in the predetermined arrangement of printing plate segment locations and orientations in which the plurality of printing plate segments are to be mounted on the single carrier sheet, and instructing the camera positioning controller to position the at least two cameras relative to the base at respective programmable coordinates corresponding to each printing plate segment location and orientation in a stepwise manner until each of the plurality of printing plate segments has been placed at the respective programmable coordinates corresponding to each printing plate segment location and orientation.  

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kückelmann et al. (EP 2 428 360 A1) teaches a plate mounting device having two cameras having similarities to the claimed subject matter that are readily apparent.  However, note that Kückelmann et al. does not specifically teach a mounting unit having a computer receiving a mounting file comprising computer readable information comprising, for each printing plate segment, (i) the printing plate segment identifier, (ii) information regarding alignment of the two registration marks relative to the carrier sheet; and (iii) image data corresponding to the characteristic pattern associated with each printing plate segment; and a display connected to the computer and programmed to carry out the steps of reading the mounting file and to display a composite image based on information read from the mounting file on the at least one display as specifically recited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
August 13, 2022